DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 12/27/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a powder actuated nail gun comprising a body, a first tube connected to the front end of the body, a second tube connected to the first tube, and a nose assembly on the second tube, wherein the nose assembly includes a nose which is axially movable, at least one ball located in the nose, at least one pressing member connected to the nose and pressing the at least one ball, a resilient member located on an outside of the at least one pressing member, a collar mounted to the nose and the resilient member, a clip connected to the nose and positioning the collar to the nose, a movable and rotatable base having at least one recess and at least one elongate hole, a tubular member which movably and rotatably extends through the second tube, a strike rod extending through a passage, a strike rod including a piston, the at least one ball contacts the strike rod and pressed between the at least one pressing member and the strike rod so that the strike rod is co-moved with the nose assembly.  The prior art of record that comes closest to teaching these limitations is Almeras et al (US 5,881,940), Jochum (US 4,533,077), and Elliott (US 3,115,636).  Almeras teaches a powder actuated nail gun comprising a body, a first tube connected 
Regarding claims 2-10, claims 2-10 are allowed because they depend from allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731